Citation Nr: 9920941	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  92-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
residuals of a back injury has been received.


REPRESENTATION

Appellant represented by:	Stephen A. Stefanski, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from February 9, 1953 to April 
16, 1953.  He had no foreign or sea service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  By way of 
history, the Board, in a decision dated in March 1997, found 
that 1) the veteran had not presented a well-grounded claim 
of entitlement to service connection for a right leg 
disorder; 2) no clear and unmistakable error (CUE) existed in 
RO rating decisions dated in June 1966, October 1971, June 
1974 and August 1974 denying service connection for left leg 
and back disorders; 3) service connection was not warranted 
for a left leg injury; and 4) no new and material evidence 
had been presented to warrant reopening a claim of 
entitlement to service connection for a back disorder.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  The Court, in a memorandum decision dated in 
October 1998, affirmed the Board's decision with respect to 
the denial of service connection for left and right leg 
disorders and with respect to the denial of CUE in prior RO 
decisions.  The Court vacated and remanded the Board's 
decision insofar as it declined to reopen the veteran's claim 
of entitlement to service connection for a back disorder, 
citing the decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the matter is now before the Board for re-
adjudication consistent with the Court's decision.



FINDINGS OF FACT

1.  In a decision dated in August 1974, the RO found that no 
new and material evidence had been received to warrant 
reopening a claim of entitlement to service connection for a 
back disorder.  The veteran did not appeal that 
determination.

2.  The evidence received subsequent to the RO's August 1974 
rating decision is not new; does not bear directly and 
substantially upon the specific matter under consideration; 
and/or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1974 RO decision that found that no new and 
material evidence had been received to warrant reopening the 
claim of entitlement to service connection for a back 
disorder is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. 
§ 7105 (West 1991)]; 38 C.F.R. § 19.153 (1974) [38 C.F.R. 
§ 20.1103 (1998)].

2.  The evidence received subsequent to the August 1974 RO 
decision is not new and material; that claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO initially denied service connection for a back 
disorder in a decision dated in June 1966.  Service medical 
records available at that time and considered in the RO 
consisted of a report of medical pre-induction examination 
dated in October 1952; a dispensary consultation note dated 
in March 1953; and one page of treatment notes containing 
entries dated in February and March 1953.  The pre-induction 
examination report is negative for notation of back problems; 
the veteran's spine and other musculoskeletal system were 
clinically evaluated as normal.  In February and March 1953, 
the veteran complained of left knee pain.  A dispensary 
consultation request, dated in March 1953, reflects that the 
veteran complained of "back pain radiating down the 
posterior aspect of the left thigh, increased by coughing.  
It was noted that "[t]hese symptoms present intermittently 
all his life, severe 8 days."  The consultation report, 
dated a day later, indicates that the veteran had "severe 
low back pain radiating to the left knee, aggravated by 
coughing," and left knee pain.  It was also noted that, 
"All of above following fall from haystack at age 14."  The 
veteran was to be hospitalized.  

In his initial claim for VA disability benefits, received in 
March 1966, the veteran reported having injured his back and 
left leg in service when he fell on a rock during infantry 
training.  He reported having been hospitalized during 
service for his injuries.  He also reported treatment in the 
1950s at USPHS hospitals in Boston and Galveston, and by Dr. 
R. Jones from 1965.  

Also of record was VA Form 07-3101, received in May 1966, 
indicating that the veteran was honorably discharged by 
reason of medical disqualification existing prior to service.  
In its June 1966 rating decision, the RO indicated that the 
veteran was "eventually discharged from service because of 
medical reasons which existed prior to induction, although 
the discharge exam is not of record."

Also of record was an undated medical statement from R. 
Jones, M.D., received by the RO in April 1966.  That record 
reflects that the veteran stated he had fallen off a ramp in 
1953 while on an infiltration course, injuring his lower back 
and left knee and that he had been hospitalized at the Bright 
Marine Hospital for 19 days.  The veteran complained of low 
back pain and there was tenderness on palpation of the lower 
back.  The diagnosis reported was old traumatic injury of the 
lower back and left knee.

In March 1971, the RO received duplicate copies of the 
previously considered service medical records.  Also in March 
1971, the RO received a statement from the veteran's father, 
indicating that he knew of no fall from a haystack when the 
veteran was 14 and or of any other injury that required 
hospitalization.  Additionally, he stated that the veteran 
had been in good health when he entered service.  

In a rating decision of October 1971, the RO found that new 
and material evidence had not been submitted to reopen the 
claim of service connection.  The veteran was so advised in 
November 1971and informed of his appellate rights. 

In June 1974 the veteran submitted an application to reopen 
his claim for service connection for back and knee injuries 
and later that month was advised by the RO of the need to 
submit new and material evidence to reopen his claim. 

Received in July 1971 were statements from the veteran's 
uncle and a neighbor who stated that, to their knowledge, the 
veteran had never worn a cast or chipped his knee at age 14.  
Also received was another statement from the veteran's 
father, similar to the previously considered statement.  In 
connection with his claim, the veteran himself stated that 
since service his knee and back and become increasingly 
bothersome.  He stated that during service he was told to 
report the childhood injury in order to obtain a discharge 
and leave the service.  He stated that he was informed that 
he would later be able to file a claim pertinent to his knee 
complaints.

In a rating decision dated in August 1974, the RO found that 
no new and material evidence sufficient to warrant reopening 
the veteran's claim of entitlement to service connection for 
a back disorder had been received.  The RO notified the 
veteran of its August 1974 denial.  He did not appeal.

In March 1991, the RO denied the veteran's application to 
reopen his claim.  This appeal ensued.


Evidence Received Subsequent to August 1974:

In his notice of disagreement with the RO's March 1991 
determination, the veteran claimed that additional service 
records probative of his claim were available.  He 
specifically indicated that he was called to duty in October 
1953, after his prior discharge, and that he was pronounced 
unfit and discharged from the reception station in Houston, 
Texas, after only a few weeks.  

The RO requested additional records; in August 1991, the 
National Personnel Records Center advised the RO that no 
additional service records pertinent to the veteran had been 
found.

In September 1991, the veteran submitted a statement in which 
he provided further details relevant to his alleged in-
service injury.  He reported having fallen off a rope ladder 
on an obstacle course, injuring his knees and back.  He 
indicated that he was hospitalized for weeks at the Fort Hood 
Base Hospital and that he declined suggested surgery.  He 
stated that a Warrant Officer counseled him and spoke for him 
before a medical board, after which he was discharged from 
service.  The veteran stated that he was discharged in a 
wheelchair and that his condition had not existed prior to 
his fall.  He then stated that he appealed the decision and 
was called back to active duty, but found unfit.  He stated 
that after a period of time he began sailing with the 
Merchant Marines, and that he had to be hospitalized 
periodically.  He reported recent surgery on his back.  With 
the statement the veteran submitted a duplicate copy of his 
pre-induction examination report of October 1952.  

In December 1991, the RO received a statement from the 
veteran's sister, G.M., who reported that the veteran had 
always been healthy in his childhood and that had he fallen 
from a haystack, she would have known.  She further indicated 
that the military sent a letter to their parents after his 
in-service injury and that she was attempting to locate it.

In September 1992, the veteran submitted records associated 
with service in the Merchant Marines.  He indicated that he 
was discharged due to his knee problems.  Submitted records 
include multiple "Certificate of Discharge" papers, showing 
discharges from individual voyages in January 1952, March 
1952, May 1952, June 1952, July 1952, October 1952, and March 
1958.  The RO received additional Merchant Marine records 
shortly thereafter.  "Certificate of Discharge" papers, 
show discharges from individual voyages in April 1951, 
October 1951, December 1951 and January 1953.

A statement from M.J., M.D., dated in December 1991, shows a 
diagnosis of osteoarthritic degenerative disease involving 
the axial spine, stated to be associated with degenerative 
changes in the cervical and lumbar discs.  

In September 1992, the veteran submitted a barely legible 
copy of a clinical record dated in March 1955.  That record 
appears to show treatment for acute low back strain.  The 
veteran also submitted a DD Form 214 that shows separation 
from service in April 1953, with the stated reason being 
"convenience of the government."  The form further 
indicates that the veteran was discharged for "medical 
disqualification existing prior to entry on active service & 
not aggravated by military service."  Also received was a 
service "Record of Determination," dated in June 1978.  
That record indicates the military determined that the phrase 
"wearing a cast for over one year" should be removed from a 
service record dated in March 1953.

In September 1992, the veteran testified at a hearing before 
a member of the Board.  The veteran and his representative 
argued that there was no obvious manifest evidence showing 
that the veteran had had a back injury prior to service.  The 
representative further contended that military information 
such as a separation examination and/or medical board 
determination referenced by the RO in its decision was not 
contained in the claims file.  Transcript at 2.  The 
representative argued that the veteran was physically sound 
at service entrance and that during training he fell and 
injured his back with subsequent hospitalization.  Transcript 
at 5.  The representative pointed to a form in which the 
veteran described testimony as to work he performed prior to 
service, working on vessels and ships, doing strenuous work, 
and that he would not have been able to do so had he had back 
problems.  Transcript at 6, 9-10.  The representative 
indicated that records identified by the veteran from Bright 
(sic) Marine Hospital in Boston, Massachusetts, had never 
been requested.  Transcript at 6.  The representative also 
pointed to the absence of service personnel records.  
Transcript at 7.  The veteran testified that he underwent a 
lot of physical training in service.  Transcript at 11-13.  
He reported being put into traction during service for a 
herniated disc.  Transcript at 14.  He related having gone 
before a medical board and accepting a discharge.  Transcript 
at 16.  The veteran also testified that he reported for a re-
induction examination in or around 1953 but that he was sent 
home.  Transcript at 20-22.  The veteran and his 
representative asserted that there was no information 
pertinent to a pre-existing injury and that "the General 
Counsel made up the whole thing."  Transcript at 28.  The 
veteran reported that prior to service he was in the Merchant 
Marine from 1948 to 1953 and that prior to every shift he 
would undergo complete physical examination.  He indicated 
that all records went to the National Maritime Union of 
America as part of the pension and welfare plan.  Transcript 
at 29-30.  

In April 1993, the Board remanded the veteran's claim for 
further development.

In June 1993, the RO received records of private treatment at 
Our Lady of Lourdes Hospital that include a November 1992 
consultation report by D.D., M.D., a consultant to Dr. 
J.R.R., reflecting that he had seen the veteran two years 
earlier for back and right leg pain and that the veteran had 
had disc surgery.  A November 1992 consultation report by Dr. 
M.J., indicates that the veteran was well known from the 
past, that he had previously undergone lumbar disc surgery, 
and that he was also considered to have generalized 
osteoarthritis disease.  The veteran was noted to have had 
many years of back trouble.  In a November 1992 consultation 
report, S. G., M.D., reported that the veteran had been 
referred by Dr. J.D., and that the veteran had hurt his back 
in 1953 in the Army and had been troubled with back pain ever 
since.  It was reported that in 1990 the veteran had had 
severe back pain and underwent surgery for a ruptured disc.  
Records also reflect that the veteran underwent back surgery 
in November 1992 and in May 1993.  A May 1993 report shows a 
diagnosis of degenerating intervertebral disc material, at L5 
to S1 on the left.  

Also in June 1993, the RO received a duplicate copy of the 
USPHS clinical record brief dated in March 1955; on this copy 
a handwritten notation of "contusion to lumbar back" is 
legible.  This record reflects that the veteran was seen at a 
United States Public Health Service (USPHS) Hospital in 
Boston and that his employer was the "SS Maryland."  On an 
associated clinical record, also dated in March 1955, "acute 
traumatic lower back strain" was noted.  The remainder of 
the latter document is illegible.  Also received was a report 
of treatment showing that the veteran was seen at a USPHS 
hospital in 1962 and 1963 for hypertension and left knee 
problems and that in January 1964 he was fit for duty.

In August 1993, the RO received a statement and records of 
private treatment by S.G., M.D., dated in July and August 
1993.  The records reflect treatment for progressive discitis 
and osteomyelitis subsequent to disc herniation surgery.

In August 1993, the veteran was afforded a VA examination of 
his spine.  He reported that he fell during service and was 
told at that time that he had some disease in his lower back.  
He reported subsequent back problems, with initial surgery in 
October 1990.  The examiner, a general internist, identified 
a history of "acute lower back injury in a fall while in 
military service in 1953."  The examiner noted no history of 
prior or subsequent lower back injury.  The pertinent 
diagnosis was status following multiple surgical procedures 
to lumbosacral spine for traumatic lumbar herniated nucleus 
pulposus at multiple levels with residual disability, 
including bilateral sciatica.  

In December 1993, the RO received more complete USPHS records 
dated in 1955.  Those records reflect that the veteran was 
admitted to the USPHS Hospital in Galveston in April 1955, 
stating that he had fallen on his back on March 28, 1955, 
while carrying a box of paint and then had had pain in the 
right hip down to the foot followed by paralysis.  It was 
noted that he had been taken to the Brighton USPHS Hospital 
22 hours after the injury and remained hospitalized for about 
two weeks.  On discharge, he was unfit for duty.  He was told 
to report to the Galveston outpatient department at the end 
of 14 days, but reported after only a few days and, upon 
doing so, he was admitted.  On admission he reported leg and 
back pain.  In regard to his history, he was noted to have 
had 69 days of service in the Army in 1953 from which he had 
been discharged for a "'tricky left knee.'"  X-rays of 
April 1955 were reported to show an old fracture rib 
fracture, with "[n]o evidence of old or recent fracture in 
the lumbosacral spine."  The rib fracture was not found on 
later x-rays.  Other hospital records reflect that the 
veteran denied a history of any injuries and that he reported 
having falling flat on his back on a flight of stairs on the 
SS Maryland in March 1955 while carrying a bucket of paint.  
The impression was sprain of the adductor muscles of the 
right thigh.  The hospital records reflect that it was felt 
by more than one examiner that the veteran was exaggerating 
his symptoms.  A clinical record brief also shows a 
provisional diagnosis of contusion of the lumbar spine.  

Also in December 1993, the RO received USPHS treatment 
records dated from September 1962 to January 1964 pertaining 
to left knee and chest complaints.

In a letter dated in January 1994, S.G., M.D. reported that 
the veteran had injured his back while on active duty with 
the Army at Fort Hood in 1953 and had been troubled with back 
pain ever since.  Dr. G. noted that the veteran had three 
lumbar operations, the most recent in May 1993.   

In a statement dated in February 1994, the veteran reiterated 
earlier contentions.

In a statement dated in May 1994, Dr. S.G. noted the 
veteran's history of multiple spinal surgeries.

In April 1995, the RO received additional service medical 
records consisting of a duplicate copy of the veteran's 
October 1952 pre-induction examination; the March 1953 
dispensary consultation record and treatment records dated in 
February and March 1953.  The RO also received a report of 
March 1953 chest x-ray and a copy of a document marked 
"separation examination."  The latter contains no remarks.

In July 1995, the RO received records of private treatment 
dated from June 1989 to June 1995 that reflect ongoing 
treatment for the veteran's back complaints, to include 
following surgery.  Included among those records were records 
from Dr. J.R.R., referencing post-surgical follow-up 
treatment for back complaints.  The RO also received records 
from J.S., M.D., reflecting treatment and evaluation of 
shoulder problems.  

In August 1995, the RO received private records from Dr. 
S.G., dated from November 1992 to July 1995.  Those records 
reflect ongoing treatment for the veteran's back complaints.

In September 1995, the Board remanded the veteran's claim for 
further development.  Thereafter the RO received records of 
private treatment dated from July 1994 to January 1995 that 
reflect the veteran was being followed for a synchromed 
continuous infusion pump.  A private medical record dated in 
June 1994 contains a history of back pain of 40 years' 
duration subsequent to injury reportedly incurred during 
service in 1953.  Dr. P.H. noted the veteran's reports of 
pain beginning after an injury incurred during the Korean War 
in 1953, while climbing a rope ladder.

In September 1995 the RO received another packet of service 
records.  That packet contains a copy of the veteran's DD 
Form 214, duplicates of previously received service medical 
records, and additional records dated in March 1953.  The 
additional records include a report of a board proceeding 
reflecting a diagnosis of 

arthritis due to direct trauma of the left knee joint, 
secondary to injury sustained at the age of 14 when the 
veteran "fell from a hay stack."  The determination was 
that such existed prior to service.  Accompanying records 
indicate that the veteran began having trouble with his back 
two years earlier, without definite etiology.  His back  
"hurt off an on ever since and was aggravated by any type of 
strenuous exercise."  The report further notes that the 
veteran's left knee had also been causing him trouble ever 
since falling off a haystack at the age of 14.  Physical 
examination revealed a 50 percent of limitation of motion in 
the back because of pain and bilateral positive straight leg 
raising.  Records indicate a hospital course consisting of 
bed rest on a hard mattress, with traction to both lower 
extremities, during which the veteran's back pain "cleared 
very dramatically."  Left knee pain persisted.  
A report of medical examination dated in March 1953 indicates 
that the veteran's spine was normal.  The veteran's physical 
profile was designated "2" under "P" (military physical 
profile reports are divided into six categories (P, U, L, H, 
E, S).  The "P" stands for "physical capacity or stamina"; 
the "U" stands for "upper extremities"; the "L" stands for 
"lower extremities"; the "H" stands for "hearing and ear"; 
the "E" stands for "eyes"; and the "S" stands for 
"psychiatric."  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-
501, Change 35 (Feb. 9, 1987).  See also Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992); Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991)) due to exogenous obesity.  On the 
accompanying report of medical history, the veteran stated 
that his health was bad due to a back injury, which he did 
not further identify.  In a pre-reprinted list of medical 
symptoms, he claimed a history of 14 of them, having denied 
each of the same symptoms on his pre-service examination.  

Laws and Regulations Pertinent to Service Connection

A veteran who served during a period of war is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  A veteran's statements on 
clinical treatment may be sufficient to rebut the presumption 
of soundness, since the veteran is competent to say that he 
had difficulty hearing prior to service and such a statement 
does not involve a medical diagnosis or opinion as to 
causation.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The 
burden of proof is on the government to rebut the presumption 
of sound condition upon induction by showing that the 
disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

New and Material Analysis

As the veteran did not appeal the rating decision dated in 
August 1974, in which the RO found that no new and material 
evidence had been received to warrant reopening a claim of 
entitlement to service connection for a back disorder, that 
determination became final.  38 U.S.C. § 4005(c) (1974) 
[38 U.S.C.A. § 7105 (West 1991)]; 38 C.F.R. § 19.153 (1970) 
[38 C.F.R. § 20.1103 (1998)].

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, U.S. Vet. App. No. 97-
1534 (Feb. 17, 1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-
2180 (Feb. 17, 1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Evans, at 284.  The Court also held that in order 
to reopen a previously and finally disallowed claim there 
must be new and material evidence submitted "since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."  Evans v. Brown at 284.

In this case, substantial evidence has been received since 
the time of the RO's August 1974 denial.  The basis of that 
denial was the lack of new and material evidence.  The basis 
for prior RO denials was the absence of competent evidence 
showing that the veteran incurred a back disability in 
service, or that pre-existing disability was aggravated by 
service.  

Since the August 1974 determination, which is the last final 
decision in the record, he veteran has continued to argue, in 
essence, that his back problems did not exist prior to 
service and that during service he sustained a back injury 
that is related to his existing back problems.  His 
statements are not new, being merely repetitive of 
contentions previously considered by the RO.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  The Court, in Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), extended the principal 
of Grottveit v. Brown, 5 Vet. App. 91 (1993), to hold that if 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well grounded claim, 
under 38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  The veteran's assertions are 
therefore insufficient to reopen his claim.  

Moreover, the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  Thus, even if new, his additional statements 
would not be competent to establish the incurrence of any 
diagnosed back disorder in service, to establish that any 
pre-existing back disorder was aggravated by service or to 
establish a medical nexus between any currently diagnosed 
back disorder and any incident of service many years earlier.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the statement received from the veteran's sister is merely 
duplicative of a history previously provided by other family 
members.  That same history, to the effect that the veteran 
had not been involved in a pre-service accident injuring his 
back, was considered and rejected by the RO.  Also, there is 
no evidence showing that G.M. is competent so as to provide 
the necessary medical opinions material to the veteran's 
claim.

Also received since the RO's last final decision were records 
associated with the veteran's service in the Merchant Marines 
reflecting that he had Merchant Marine service on multiple 
occasions subsequent to his release from active duty.  Those 
records are new; however, they are not material in that they 
fail to present any evidence pertinent to the status of the 
veteran's back problems.   

The Board also notes that the record contains additional 
post-service medical records that are new, not having been 
previously considered.  To the extent that such pertain to 
treatment for disabilities other than the back, they are 
clearly not material and do not suffice to reopen the 
veteran's claim.  The additional evidence also includes 
private, USPHS and VA medical evidence regarding the 
veteran's back problems.  To the extent that the records 
merely set out diagnoses or relate current treatment options 
and courses, they are not material to the etiology of the 
veteran's back disability, i.e., in and of themselves, they 
are not probative of whether any currently diagnosed back 
disability is related to the veteran's service.  

The additional USPHS records reflect that the veteran hurt 
his back in a fall a few years after service, while he was 
again a Merchant Marine.  While noting his brief period of 
active service, they say nothing of any inservice back injury 
or of any continued back symptoms after service.  If 
anything, this evidence tends to go against his claim.  

In addition, the Court of Veterans' Appeals (Court) has 
stated that the "Board is not bound to accept opinions of 
doctors who made diagnoses ... [many] years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant."  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  The Court also stated 
that "medical opinion has no probative value, and is thus 
not "material," when based on a version of events provided 
by the veteran which had been previously rejected in prior 
regional office or Board decisions.  Id. at 460-461; see 
Curry v. Brown, 7 Vet. App. 59 (1994), cert. denied, 48 F.3d 
1237 (1995).  The Board notes that although certain of the 
additional medical records note a history of back pain since 
an in-service injury, none reflects review of service medical 
or early post-service records, or references any medical 
basis to support a conclusion that chronic back problems 
began in service and are related to his current back 
disability.  Rather, the medical professionals appear to have 
simply noted the veteran's previously considered and rejected 
history of back pain beginning in service as a result of in-
service accident (the nature of which has been variously 
reported over the years as falling off a ramp, falling on a 
rock and/or falling from a rope ladder) and continuing 
thereafter.  

Again, the Board notes that physicians statements are not new 
and material evidence when based on the recitation of a 
previously rejected history, particularly where, as here, 
there is no indication that any of the post-service medical 
care providers reviewed the service medical records, the 
USPHS records that show a post-service back injury but no 
prior history of post-service back problems, or other 
documents that would facilitate an opinion based on 
independent grounds.  Blackburn v. Brown, 8 Vet. App. 97, 103 
(1995) (citing Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); and Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993)).  Also, the Court 
has held that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional comment 
by that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In regard to the additional service medical records, the 
military "Record of Determination," dated in June 1978, 
indicating that the phrase "wearing a cast for over one 
year" should be removed from a service record dated in 
March 1953, it has nothing to do with the veteran's back and 
is not material to the issue at hand.  No correction was 
ordered to previously considered service medical notations of 
pre-service back problems.  Similarly, the veteran's DD 
Form 214 merely confirms that he was discharged based on a 
pre-existing medical disqualification, as already noted by 
the RO based on information obtained from the Adjutant 
General.  Additional service records pertinent to the 
veteran's left knee are not material to service connection 
for a back disability.  

A medical report in conjunction with a board proceeding notes 
that the veteran began having trouble with his back two years 
earlier, without definite etiology.  That would have been 
prior to the veteran's 68 days of service.  That report notes 
that his back "hurt off an on ever since and was aggravated 
by any type of strenuous exercise."  Physical examination 
revealed the veteran to weigh over 250 pounds, to have 50 
percent limitation of back motion due to pain, and to have 
positive straight leg raising.  However, with bed rest on a 
hard mattress and traction to both lower extremities the 
veteran's back pain "cleared very dramatically."  While the 
report reflects a comment that the veteran was suffering from 
a progressive, very disabling disease, that comment clearly 
was in reference to the veteran's right knee since there was 
no back disorder of any type included in the final diagnoses.  
On a March 1953 report of medical history, the veteran stated 
that his health was bad due to a back injury (and also 
reported a history of approximately 14 varied medical 
symptoms, having denied the identical symptoms when he 
completed a pre-enlistment history).  In any event, a 
physician's summary on that document refers only to the 
preexisting knee disability and to the veteran being 
overweight.  A report of medical examination dated in March 
1953 reflects a preexisting knee disorder, indicates that the 
veteran's spine was normal on clinical evaluation, and notes 
that he had had no other serious injuries or illnesses.  

Regulations provide that where there is new and material 
evidence consisting of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the VA.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  38 C.F.R. § 3.156(c) (1998).  

Although the provisions of 38 C.F.R. § 3.156(c) refer to how 
a claim is to be reconsidered when new or amended service 
records are received, it is important to point out that a 
preliminary finding must be made as to whether such 
additional service department records are "new and 
material" evidence in respect to that pending claim.  In 
this case, the Board has carefully considered the additional 
service records, particularly those set out immediately 
above.  Consistent with the RO's prior basis for denial, 
those records continue to reflect history of pre-service back 
problems.  Moreover, those records reflect significant 
improvement during the course of conservative in-service 
treatment, not a permanent worsening during service.  In 
fact, at the time of discharge, despite his complaint of a 
back injury, his spine was found to be normal and the 
examining medical officer noted no defects, diagnoses or 
other relevant findings regarding the back.  Although the 
Board recognizes that these service records are new, they are 
not material to the basis for the RO's prior denial.  
Specifically, to the extent the records bear on the issue of 
the onset and etiology of the veteran's back problems, they 
are against his claim.  They support a history of pre-
existing back problems and do not show the in-service onset 
of any chronic back disorder, any in-service back injury, or 
in-service aggravation of the pre-service problems.  In fact, 
as noted, they show a normal back at service discharge.   The 
Board notes that the Court has held that evidence which is 
unfavorable to the veteran's case may not "trigger a 
reopening" of the claim.  Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).  Such negative evidence need not be 
considered to avoid prejudicing the veteran.  Thus, the 
additional service medical evidence is not so significant as 
to warrant consideration.  Since none of the newly received 
service medical evidence is both new and material the Board 
finds that the provisions of 38 C.F.R. § 3.156(c) do not 
apply in this case.

In sum, as the evidence received subsequent to the August 
1974 RO decision is not new, or is not competent, or does not 
bear materially on the basis for the prior denial, such is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Thus, the August 
1974 RO decision remains final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the VA has fulfilled such duty in the course 
of multiple remands and requests for information from the 
veteran and other sources and has also advised the veteran of 
the status of his claim in the statement of the case and 
statements of the case.  As no available new and material 
evidence has been identified in the instant case, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a) in this case.  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).





ORDER

No new and material evidence having been received, the claim 
of entitlement to service connection for residuals of a back 
injury is not reopened.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


